DETAILED ACTION
Response to Amendment
Claim 2 is cancelled. 
Claims 1, 6, 7 are amended. 
Claims 1 and 3-12 are pending. 

Claim Rejections - 35 USC § 112
Claim 9 is objected to because of the following informalities:  Claim 9 includes the same limitation as now cancelled Claim 2, and recites the same limitation as the claim (Claim 6) from which it depends. It appears Claim 9 should be cancelled like Claim 2.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihei (US 2017/0199271), in view of Mastio (US 2015/0102957). 
Regarding Claim 1, Nihei teaches a distance measuring device comprising: a light receiving unit for receiving a reflected light from an object of irradiation light emitted from a light emitting unit that emits light [Abstract; Fig 1-8]; a control unit for controlling a light emitting operation by supplying the light emitting unit with a light emission timing signal for controlling 
Regarding Claim 6 (and 9), Nihei teaches a distance measuring method comprising causing a distance measuring device to measure a deviation time between a light emission timing at which a light emitting unit emits irradiation light and a light reception timing at which a light receiving unit receives reflected light [Abstract; Fig 1-8], by using a light emission timing signal and a light reception timing signal, the distance measuring device including the light receiving unit for receiving the reflected light from an object of the irradiation light emitted from the light emitting unit that emits light [Fig1-8; 0089-90; 0108; 0180] and a control unit for controlling a light emitting operation by supplying the light emitting unit with the light emission timing signal for controlling the light emitting operation for emitting the irradiation light [Fig 1-8; 0089-90; 0108; 0180] and for controlling a light receiving operation by supplying the light receiving unit with the light 
Regarding Claim 7, Nihei teaches a distance measuring device comprising: a chip in which a first substrate and a second substrate are stacked [Abstract; Fig 1-8]; and a light emitting unit, wherein the first substrate has a light receiving unit [Fig 1-8; 0089-90; 0108; 0180], and the second substrate has a control unit [Fig 1-8; 0089-90; 0108; 0180], and the control unit supplies a light emission timing signal to the light emitting unit and supplies a light reception timing signal to the light receiving unit [0108, 0180; 0228-30].
Regarding Claim 8, Nihei also teaches wherein the second substrate further comprises a measuring unit, and the measuring unit measures a deviation time between a light emission timing at which the light emitting unit emits irradiation light and a light reception timing at which the light receiving unit receives reflected light from an object, by using the light emission timing signal and the light reception timing signal [Fig 1-8; 0089-90; 0108; 0228-30]. Mastio additionally teaches this in [0052-54; 0062-65].
Regarding Claims 3 and 10, Nihei also teaches a correcting unit that performs control to correct one or both of the light emission timing signal and the light reception timing signal 
Regarding Claims 4 and 11, Nihei also discloses wherein the measuring unit measures the deviation time by using the light emission timing signal fed back from the middle of a wiring through which the light emission timing signal is supplied from the control unit to the light emitting unit and the light reception timing signal [0089-90; 0108; 0228-30].
Regarding Claims 5 and 12, Nihei also teaches wherein the measuring unit measures the deviation time in parallel with a distance measuring operation in which the light emitting unit emits the irradiation light, the light receiving unit receives the reflected light, and an electric charge corresponding to a light amount of the reflected light is generated [0089-90; 0108; 0228-30].

Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meinherz (US 2016/0124089), in view of Mastio (US 2015/0102957). 
Regarding Claim 1, Meinherz teaches a distance measuring device comprising: a light receiving unit for receiving a reflected light from an object of irradiation light emitted from a light emitting unit that emits light [Abstract; Fig 1-5, 8-9, 12-13]; a control unit for controlling a light emitting operation by supplying the light emitting unit with a light emission timing signal for controlling the light emitting operation for emitting the irradiation light and for controlling a light receiving operation by supplying the light receiving unit with a light reception timing signal for controlling the light receiving operation for receiving the reflected light [Abstract; Fig 1-5, 8-9, 12-13; 0043-44; 0056; 0074; 0095]; and a measuring unit for measuring a deviation time between a light emission timing at which the light emitting unit emits the irradiation light and a light reception timing at which the light receiving unit receives the reflected light, by using the light 
Regarding Claims 6 (and 9), Meinherz teaches a distance measuring method comprising causing a distance measuring device to measure a deviation time between a light emission timing at which a light emitting unit emits irradiation light and a light reception timing at which a light receiving unit receives reflected light [Abstract; Fig 1-5, 8-9, 12-13], by using a light emission timing signal and a light reception timing signal, the distance measuring device including the light receiving unit for receiving the reflected light from an object of the irradiation light emitted from the light emitting unit that emits light [Abstract; Fig 1-5, 8-9, 12-13; 0043-44; 0056; 0074; 0095] and a control unit for controlling a light emitting operation by supplying the light emitting unit with the light emission timing signal for controlling the light emitting operation for emitting the irradiation light [Fig 1-8; 0043-44; 0056; 0074; 0095] and for controlling a light receiving operation by supplying the light receiving unit with the light reception timing signal for controlling the light receiving operation for receiving the reflected light [0043-44; 0056; 0074; 0095]. Meinherz broadly teaches wherein one or both of the light emission timing signal and the light reception timing signal are corrected according to the deviation time [0089-90; 0108; 0228-30].  Mastio teaches wherein one or both of the light emission timing signal and the light reception timing signal are corrected according to the deviation time [0052-54; 0062-65]. It would have been 
Regarding Claim 7, Meinherz teaches a distance measuring device comprising: a chip in which a first substrate and a second substrate are stacked [Abstract; Fig 1-5, 8-9, 12-13]; and a light emitting unit, wherein the first substrate has a light receiving unit [Abstract; Fig 1-5, 8-9, 12-13; 0043-44; 0056; 0074; 0095], and the second substrate has a control unit [Abstract; Fig 1-5, 8-9, 12-13; 0043-44; 0056; 0074; 0095], and the control unit supplies a light emission timing signal to the light emitting unit and supplies a light reception timing signal to the light receiving unit [0043-44; 0056; 0074; 0095].
Regarding Claim 8, Meinherz also teaches wherein the second substrate further comprises a measuring unit, and the measuring unit measures a deviation time between a light emission timing at which the light emitting unit emits irradiation light and a light reception timing at which the light receiving unit receives reflected light from an object, by using the light emission timing signal and the light reception timing signal [0043-44; 0056; 0074; 0095]. Mastio additionally teaches this in [0052-54; 0062-65].
Regarding Claims 3 and 10, Meinherz also teaches a correcting unit that performs control to correct one or both of the light emission timing signal and the light reception timing signal according to the deviation time [0043-44; 0056; 0074; 0095]. Mastio additionally teaches this in [0052-54; 0062-65].
Regarding Claims 4 and 11, Meinherz also teaches wherein the measuring unit measures the deviation time by using the light emission timing signal fed back from the middle of a wiring through which the light emission timing signal is supplied from the control unit to the light emitting unit and the light reception timing signal [0043-44; 0056; 0074; 0095].
Regarding Claims 5 and 12, Meinherz also teaches wherein the measuring unit measures the deviation time in parallel with a distance measuring operation in which the light emitting unit emits the irradiation light, the light receiving unit receives the reflected light, and an electric charge corresponding to a light amount of the reflected light is generated [0043-44; 0056; 0074; 0095]

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 7 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645